
	

115 HR 4378 : Nuclear Energy Research Infrastructure Act of 2018
U.S. House of Representatives
2018-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		2d Session
		H. R. 4378
		IN THE SENATE OF THE UNITED STATES
		February 14, 2018Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To direct the Secretary of Energy to carry out the construction of a versatile reactor-based fast
			 neutron source, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Nuclear Energy Research Infrastructure Act of 2018. 2.Versatile neutron source (a)In generalThe Secretary of Energy shall provide for a versatile reactor-based fast neutron source, which shall operate as a national user facility. The Secretary shall consult with the private sector, universities, National Laboratories, and relevant Federal agencies to ensure that the versatile neutron source is capable of meeting Federal research needs for neutron irradiation services.
			(b)Facility capabilities
 (1)CapabilitiesThe Secretary shall ensure that the facility described in subsection (a) will provide, at a minimum, the following capabilities:
 (A)Fast neutron spectrum irradiation capability. (B)Capacity for upgrades to accommodate new or expanded research needs.
 (2)ConsiderationsIn carrying out paragraph (1), the Secretary shall consider the following: (A)Capabilities that support experimental high-temperature testing.
 (B)Providing a source of fast neutrons at a neutron flux higher than that at which existing research facilities operate, sufficient to enable research for an optimal base of prospective users.
 (C)Maximizing irradiation flexibility and irradiation volume to accommodate as many concurrent users as possible.
 (D)Capabilities for irradiation with neutrons of a lower energy spectrum. (E)Multiple loops for fuels and materials testing of different coolants.
 (F)Capabilities that support irradiating and processing targets for isotope production. (G)Additional pre-irradiation and post-irradiation examination capabilities.
 (H)Lifetime operating costs and lifecycle costs. (c)Start of operationsThe Secretary shall, to the maximum extent practicable, ensure that the start of full operations of the facility under this section occurs before December 31, 2025.
 (d)FundingThere are authorized to be appropriated to the Secretary for the Office of Nuclear Energy to carry out to completion the construction of the facility under this section—
 (1)$35,000,000 for fiscal year 2018; (2)$100,000,000 for fiscal year 2019;
 (3)$200,000,000 for fiscal year 2020; (4)$260,000,000 for fiscal year 2021;
 (5)$340,000,000 for fiscal year 2022; (6)$350,000,000 for fiscal year 2023;
 (7)$350,000,000 for fiscal year 2024; and (8)$350,000,000 for fiscal year 2025.
 3.Spending limitationNo additional funds are authorized to be appropriated to carry out this Act and the amendments made by this Act, and this Act and such amendments shall be carried out using amounts otherwise available for such purpose.
		
	Passed the House of Representatives February 13, 2018.Karen L. Haas,Clerk.
